Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 1 of 36




          EXHIBIT B
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 2 of 36




                          IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

  In re:                                                         Case No. 20-10846

  THE ROMAN CATHOLIC CHURCH                                      Section “A”
  OF THE ARCHDIOCESE OF NEW
  ORLEANS,                                                       Chapter 11
                     Debtor. 1
                                                                 Objection Deadline: February 10, 2021




                     MONTHLY FEE AND EXPENSE STATEMENT OF
                 PACHULSKI STANG ZIEHL & JONES LLP FOR THE PERIOD
                    NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020

            1.     In accordance with Section XIII(B) of the Court’s December 4, 2019 General

  Order Regarding Procedures for Complex Chapter 11 Cases (the “Complex Case Order”),

  Pachulski Stang Ziehl & Jones LLP (“PSZJ”), co-counsel to The Official Committee of

  Unsecured Creditors (the “Committee”) in this Chapter 11 case concerning the above captioned

  debtor and debtor-in-possession (the “Debtor”) hereby submits its Monthly Fee and Expense

  Statement (the “Statement”) for the period from November 1, 2020 through November 30, 2020

  (the “Statement Period”) for the above-styled Chapter 11 bankruptcy case (the “Bankruptcy

  Case”).

           ITEMIZATION OF SERVICES RENDERED AND EXPENSES INCURRED

            2.     A summary of the services rendered by PSZJ for which compensation is sought

  for the Statement Period, organized by project category, is attached hereto as Exhibit A.

            3.     A     listing   of   PSZJ     attorneys     and    paraprofessionals       (collectively,    the

  “Timekeepers”) who rendered service to the Debtor in connection with the Bankruptcy Case



  1
    The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place of
  business is located at 7887 Walmsley Ave., New Orleans, LA 70125.



  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 3 of 36




  during the Statement Period, including the hourly rate, title, and fees earned by each Timekeeper,

  is attached hereto as Exhibit B.

          4.       A summary of expenses incurred by PSZJ during the Statement Period for which

  reimbursement is sought is attached hereto as Exhibit C.

          5.       The detailed time records of PSZJ for the Statement Period are attached hereto as

  Exhibit D.

          6.       In addition, under separate cover, the detailed time records under Exhibit D are

  being sent to the Office of the United States Trustee in the LEDES format.

          7.       As of the date hereof, PSZJ has received the following payments for fees and

  expenses incurred from the Debtor’s estate post-petition: $895,134.59

         TOTAL FEES AND EXPENSES SOUGHT FOR THE STATEMENT PERIOD

          8.       The total amounts sought for fees for professional services rendered and

  reimbursement of expenses incurred for the Statement Period are as follows:

                                 November 1, 2020 to November 30, 2020

                 Fees (at standard rates):                                 $ 190,422.00

                   (Reduction due to reduced rates)2                       ($ 55,214.50)

                 Fees (After reductions):                                  $ 135,207.50



                 Expenses                                              $       1,810.71

                 Total                                                     $ 137,018.21

                               NOTICE AND OBJECTION PROCEDURES

  2
    As disclosed in the Firm’s employment application, the Firm is utilizing rates that are substantially reduced from
  standard rates so that attorney time is capped at a maximum rate of $700 per hour. The reduction set forth here
  accounts for the reduction from the following standard rates: G. Brown ($795); W. Ramseyer ($795); J. Fried
  ($925); K. Brown ($995); J. Morris ($1,075); L. Cantor ($1,075); and J. Stang ($1,195).


                                                           2
  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 4 of 36




          9.       In accordance with the Interim Compensation Order, notice of the Statement has

  been served upon the following parties (“Notice Parties”) as required by the Complex Case

  Order: (i) counsel for the Debtor, Mark Mintz, Esq., Jones Walker LLP, 201 St. Charles Ave,

  New Orleans, LA 70170-5100; (ii) counsel for the prepetition secured lender, Hancock Whitney

  Bank, David F. Waguespack, Esq., Carver, Darden, Koretzky, Tessier, Finn, Blossman &

  Areaux, L.L.C., 1100 Poydras Street, Suite 3100, New Orleans, Louisiana 70163-1102; (iii) KS

  State Bank, 1010 Westloop, P.O. Box 69, Manhattan KS 66505-0069; (iv) Dell Financial Svc

  LP, Mail Stop P82DF, 23 One Dell Way, Round Rock TX 78682; (v) David S. Rubin, Butler

  Snow LLP, 445 North Boulevard, Suite 300, Baton Rouge, LA 70802; (vi) Colleen Murphy,

  Greenberg Traurig, One International Place, Suite 2000, Boston, MA 02110; (vii) Annette Jarvis,

  Greenberg Traurig, 222 S. Main Street, Fifth Floor, Salt Lake City, UT 84101; and

  (viii) Amanda George, Esq., Office of The United States Trustee, 400 Poydras Street, Suite 2110,

  New Orleans, LA 70130.

          10.      Also pursuant to the Complex Case Order, any objections to this Statement must

  be asserted on or before February 10, 2021 (the “Objection Deadline”), setting forth the nature of

  the objection and the specific amount of fees or expenses at issue.

          11.      If no objections to the Statement are received on or before the Objection

  Deadline, the Debtor, pursuant to the Complex Case Order, is authorized to pay PSZJ on an

  interim basis the total amount of $109,976.71 which consists of (a) eighty percent (80%) of

  PSZJ’s total fees of $135,207.50 for the Statement Period in the amount of $108,166.00, plus

  (b) one hundred percent (100%) of total expenses incurred during the Statement Period of

  $1,810.71.




                                                  3
  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 5 of 36




          12.      To the extent an objection to the Statement is received on or before the Objection

  Deadline, the Debtor is to withhold payment of that portion of the Statement to which the

  objection is directed and will promptly pay the remainder of the fees and disbursements in the

  percentages set forth above. To the extent such objection is not resolved, it shall be preserved

  and scheduled for consideration at the next interim fee application hearing.

  Dated: January 27, 2021                              Respectfully submitted,

                                                       By: /s/ Linda Cantor
                                                       James I. Stang (CA Bar No. 94435)
                                                       Linda F. Cantor (CA Bar No.153762)
                                                       Pachulski Stang Ziehl & Jones LLP 10100
                                                       Santa Monica Blvd., Suite 1300
                                                       Los Angeles, CA 90067
                                                       Telephone: (310)-277-6910
                                                       Facsimile: (310)-201-0760
                                                       Email: jstang@pszjlaw.com
                                                                lcantor@pszjlaw.com

                                                       Co-Counsel to the Official Committee of Unsecured
                                                       Creditors




                                                   4
  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 6 of 36




                                     EXHIBIT A




  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 7 of 36




                  SUMMARY OF COMPENSATION BY PROJECT CATEGORY
                          DURING COMPENSATION PERIOD
                     NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020


  Task Code                            Description             Hours      Amount

       AA                        Asset Analysis/Recovery         3.70     $2,590.00

       BL                          Bankruptcy Litigation        96.20    $67,340.00

       CA                          Case Administration           5.10     $2,965.00

       CO                        Claims Admin/Objections         3.20     $2,240.00

       CP                      Compensation of Professionals    62.90    $38,392.50

      CPO              Compensation of Professionals/Others     10.10     $5,860.00

       GC                        General Creditors Comm.        22.60    $15,820.00

                                                               203.80   $135,207.50




  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 8 of 36




                                     EXHIBIT B




  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 9 of 36




         COMPENSATION BY TIMEKEEPER DURING COMPENSATION PERIOD
               NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020


    ID                  Name           Title      Rate     Hours     Amount

  GNB            Brown, Gillian N.   Counsel     700.00     2.80     $1,960.00

  JAM             Morris, John A.    Partner     700.00     0.90     $630.00
   JIS            Stang, James I.    Partner     700.00    18.70    $13,090.00

   JMF           Fried, Joshua M.    Partner     700.00     9.60     $6,720.00

  KHB           Brown, Kenneth H.    Partner     700.00    79.20    $55,440.00
   LFC            Cantor, Linda F.    Partner    700.00    48.60    $34,020.00

  WLR         Ramseyer, William L.   Counsel     700.00    16.90    $11,830.00
   NPL        Lockwood, Nancy P.F.   Paralegal   $425.00   27.10    $11,517.50
                                                           203.80   $135,207.50




  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 10 of 36




                                      EXHIBIT C




  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 11 of 36




                                   EXPENSE SUMMARY
                            DURING COMPENSATION PERIOD
                       NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020


                                  Description           Amount

                      Bloomberg                         $136.68
                      Conference Call                     $3.13

                      Federal Express                    $23.40
                      Lexis/Nexis – Legal Research      $173.50
                      Pacer – Court Research             $29.50
                      Postage                             $2.80

                      Reproduction Expense              $705.00

                      Reproduction/Scan Copy            $236.70

                      Research                          $500.00
                                                      $1,810.71




  DOCS_LA:335426.1 05067/002
Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 12 of 36




                                      EXHIBIT D




  DOCS_LA:335426.1 05067/002
      Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 13 of 36


                               Pachulski Stang Ziehl & Jones LLP
                                         10100 Santa Monica Blvd.
                                                13th Floor
                                          Los Angeles, CA 90067
                                                                    November 30, 2020
JIS                                                                 Invoice 126902
                                                                    Client  05067
                                                                    Matter  00002
                                                                            JIS

RE: Committee Representation

 _______________________________________________________________________________________

           STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 11/30/2020
                FEES                                                $135,207.50
                EXPENSES                                              $1,810.71
                TOTAL CURRENT CHARGES                               $137,018.21

                BALANCE FORWARD                                      $72,108.39
                TOTAL BALANCE DUE                                   $209,126.60
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 14 of 36


Pachulski Stang Ziehl & Jones LLP                                        Page:     2
Archdiocese of New Orleans OCC                                           Invoice 126902
05067 - 00002                                                            November 30, 2020




  Summary of Services by Professional
  ID        Name                         Title                Rate        Hours              Amount
                                                                           2.80         $1,960.00
 GNB        Brown, Gillian N.            Counsel             700.00
                                                                           0.90          $630.00
 JAM        Morris, John A.              Partner             700.00
 JIS        Stang, James I.              Partner             700.00       18.70        $13,090.00

 JMF        Fried, Joshua M.             Partner             700.00        9.60         $6,720.00

 KHB        Brown, Kenneth H.            Partner             700.00       79.20        $55,440.00

 LFC        Cantor, Linda F.             Partner             700.00       48.60        $34,020.00

 NPL        Lockwood, Nancy P. F.        Paralegal           425.00       27.10        $11,517.50

 WLR        Ramseyer, William L.         Counsel             700.00       16.90        $11,830.00

                                                                        203.80         $135,207.50
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 15 of 36


Pachulski Stang Ziehl & Jones LLP                                          Page:     3
Archdiocese of New Orleans OCC                                             Invoice 126902
05067 - 00002                                                              November 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                    Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                   3.70                   $2,590.00

 BL                 Bankruptcy Litigation [L430]                   96.20                  $67,340.00

 CA                 Case Administration [B110]                      5.10                   $2,965.00

 CO                 Claims Admin/Objections[B310]                   3.20                   $2,240.00

 CP                 Compensation Prof. [B160]                      62.90                  $38,392.50

 CPO                Comp. of Prof./Others                          10.10                   $5,860.00

 GC                 General Creditors Comm. [B150]                 22.60                  $15,820.00

                                                                       203.80            $135,207.50
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 16 of 36


Pachulski Stang Ziehl & Jones LLP                                        Page:     4
Archdiocese of New Orleans OCC                                           Invoice 126902
05067 - 00002                                                            November 30, 2020


  Summary of Expenses
  Description                                                                                Amount
Bloomberg                                                                            $136.68
Conference Call [E105]                                                                 $3.13
Federal Express [E108]                                                                $23.40
Lexis/Nexis- Legal Research [E                                                       $173.50
Pacer - Court Research                                                                $29.50
Postage [E108]                                                                         $2.80
Reproduction Expense [E101]                                                          $705.00

Reproduction/ Scan Copy                                                              $236.70
Research [E106]                                                                      $500.00

                                                                                         $1,810.71
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 17 of 36


Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Archdiocese of New Orleans OCC                                                                 Invoice 126902
05067 - 00002                                                                                  November 30, 2020


                                                                                       Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 11/02/2020   JIS     AA        Call Linda Cantor re status of Archdiocese discovery    0.10       700.00           $70.00
                                demand.
 11/02/2020   LFC     AA        Review and revise discovery requests and draft          0.30       700.00          $210.00
                                correspondence regarding same
 11/02/2020   LFC     AA        TC with Davin Boldissar regarding discovery             0.10       700.00           $70.00
                                matters
 11/02/2020   LFC     AA        Review and revise discovery requests (.8) and TC        0.90       700.00          $630.00
                                with Jim Stang re same (.1)
 11/05/2020   JIS     AA        Call Ken Brown re pending Archdiocese discovery.        0.10       700.00           $70.00
 11/11/2020   LFC     AA        Draft correspondence to Mark Mintz regarding            0.10       700.00           $70.00
                                discovery
 11/16/2020   JIS     AA        Call Linda Cantor regarding discovery call with         0.10       700.00           $70.00
                                Debtor.
 11/18/2020   LFC     AA        TC with Rick Kubel regarding discovery issues           0.80       700.00          $560.00
 11/20/2020   LFC     AA        Review and consider pending sale and credit card        0.50       700.00          $350.00
                                transaction matters
 11/25/2020   LFC     AA        Conference calls with Rick Kubel regarding              0.30       700.00          $210.00
                                valuation and document production issues
 11/25/2020   LFC     AA        TC with Rick Kubel and Mark Mintz regarding real        0.40       700.00          $280.00
                                estates valuation matters and pending sale issues

                                                                                        3.70                   $2,590.00

  Bankruptcy Litigation [L430]
 11/01/2020   JIS     BL        Call Ken Brown regarding background for motion to       0.70       700.00          $490.00
                                recompose committee.
 11/01/2020   JIS     BL        Email response on meeting to discuss confidentiality    0.10       700.00           $70.00
                                of documents; review of letter regarding LL fees.
 11/01/2020   JIS     BL        Call D. Boldissar , SE and Linda Cantor regarding       0.80       700.00          $560.00
                                stipulation for RSA and motion to recompose
                                committee.
 11/01/2020   KHB     BL        Review Bond Trustee motion re formation of new          3.70       700.00      $2,590.00
                                Committee and emails from J. Stang and co-counsel
                                re same (1.5); confer with J. Stang re same (.7);
                                review authorities re opposition to motion (1.0);
                                telephone call with Steve Bryant re opposition to
                                motion (.5).
 11/01/2020   LFC     BL        TC with JIS regarding Indenture Trustee 9019            0.80       700.00          $560.00
                                settlement terms (adding Davin Boldissar and
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 18 of 36


Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Archdiocese of New Orleans OCC                                                                  Invoice 126902
05067 - 00002                                                                                   November 30, 2020


                                                                                        Hours           Rate        Amount
                                Steven Bryant for subsequent portion of the call)
 11/02/2020   JIS     BL        Call Ken Brown regarding legal standards for review      0.20       700.00          $140.00
                                of committee composition.
 11/02/2020   KHB     BL        Review draft letter re fee issues from D. Bodissar to    1.30       700.00          $910.00
                                M. Mintz (.2); review motion for order shortening
                                time re confidential documents withdrawal (.3);
                                review and respond to emails from S. Bryant re conf
                                call with Debtor (.2); review pleadings related to
                                TMI motion (.3); confer with J. Stang re standard of
                                review on UST decisions on Committee (.3).
 11/03/2020   JIS     BL        Call Ken Brown re opposition strategy for                0.10       700.00           $70.00
                                committee composition motion.
 11/03/2020   JIS     BL        Call Ken Brown regarding conference with TMI,            0.10       700.00           $70.00
                                UST and Debtor regarding motion to recompose
                                committee.
 11/03/2020   KHB     BL        Emails with Linda Cantor re meet and confer call         6.10       700.00      $4,270.00
                                (.1); review Bond Trustee motion for approval of
                                settlement and objections thereto (1.8); Confer with
                                J. Stang re opposition to Bond Trustee Motion to
                                appoint commercial committee (.1); emails with D.
                                Boldissar and S. Bryant re same (.5); conference call
                                with S. Bryant and D. Boldissar re opposition to
                                Bond Trustee motion re Committee (1.0); review
                                and revise Boldissar letter to M. Mince re fee issues
                                (1.1) confer with Boldissar re same (.1); call with
                                counsel for Debtor's UST and co-counsel re Bond
                                Trustee motion scheduling issues, discovery and
                                stipulation re exhibits (.5); confer with S.Bryant re
                                same (.2); review Bond Trustee emergency motion
                                re exhibits (.7).
 11/03/2020   JMF     BL        Review TMI motion re committee appointment.              0.30       700.00          $210.00
 11/04/2020   KHB     BL        Emails to/from J. Stang and Linda Cantor re              2.30       700.00      $1,610.00
                                opposition to Bond Trustee motion (.2); call with
                                co-counsel re strategy for status conference and
                                opposition to Bond Trustee motion (1.8); email from
                                Steve Bryant and R. Kuebel re same (.3).
 11/05/2020   JIS     BL        Call Ken Brown regarding hearing on TMI motion           0.20       700.00          $140.00
                                and discovery.
 11/05/2020   JIS     BL        Call Linda Cantor regarding hearing on TMI motion.       0.20       700.00          $140.00
 11/05/2020   KHB     BL        Review TMI discovery request to Committee and            5.50       700.00      $3,850.00
                                UST (1.0); attend status conference on TMI motion
                                to appoint new committee (.6); conference call with
                                S. Bryant; D. Boldissar and R. Kubel re litigation
                                strategy and response to TMI motion (1.1); review
                                TMI motion (.8); emails with Debtor's discovery
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 19 of 36


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     7
Archdiocese of New Orleans OCC                                                                    Invoice 126902
05067 - 00002                                                                                     November 30, 2020


                                                                                          Hours           Rate        Amount
                                conference (.7); emails with Debtor's counsel and
                                UST counsel re confidentiality issues (.4); work on
                                stipulation re unsealing exhibits (.5); review emails
                                from S. Bryant and R. Kubel re issues for status
                                conference (.4).
 11/05/2020   KHB     BL        Confer with J. Stang re opposition to TMI motion.          0.20       700.00          $140.00
 11/05/2020   KHB     BL        Review pro hac vice app and emails re same.                0.20       700.00          $140.00
 11/05/2020   LFC     BL        TC with Davin Boldissar regarding trustee motion           0.30       700.00          $210.00
                                and litigation matters
 11/05/2020   LFC     BL        Review discovery and Indenture Trustee litigation          0.40       700.00          $280.00
                                matters (.2) and call with Jim Stang re same (.2)
 11/06/2020   KHB     BL        Emails with C. Murphy re meet and confer (.2);             0.60       700.00          $420.00
                                review revisions to proposed stipulation on TMI
                                motion exhibits (.2); emails with S. Bryant re same
                                (.2).
 11/09/2020   JIS     BL        Call R. Trahant regarding discovery issues.                0.60       700.00          $420.00
 11/09/2020   JIS     BL        Review Court order regarding stay relief and resend        0.20       700.00          $140.00
                                memos regarding estimation.
 11/09/2020   KHB     BL        Emails re confidentiality stipulation for TMI motion       4.40       700.00      $3,080.00
                                with M. Mintz (.2); A. George (.1); S. Bryant (.4); C.
                                Murphy (.2); review proposed stipulation and
                                revisions (.2); emails with co-counsel re pro hac
                                application (.4); confer with S. Brandt and D.
                                Boldissar re discovery issues (.2); review TMI
                                discovery request (1.0); confer with S. Brandt and D.
                                Boldissar in preparation for meet and confer with
                                TMI counsel (.7); call with C. Murphy, D. Boldissar
                                and S. Bryant re discovery issues (.5); confer with
                                D. Boldissar and S. Bryant re discovery responses
                                (.2); review authorities re attorney client privilege
                                (.3)
 11/10/2020   KHB     BL        Review auth. on privilege (.5); confer with C.             0.70       700.00          $490.00
                                Mackle re same (.2).
 11/10/2020   LFC     BL        TC with John Morris regarding discovery matters            0.30       700.00          $210.00
 11/10/2020   JAM     BL        Telephone conference with L. Cantor re:                    0.20       700.00          $140.00
                                discovery/document requests/meet and confer (0.2).
 11/11/2020   KHB     BL        Work on TMI discovery requests (.5); analyze               6.20       700.00      $4,340.00
                                authority re attorney client privilege issues raised by
                                TMI (3.4); call with S. Bryant and D. Boldissar re
                                discovery issues and attorney client privilege (.9)
                                and TMI proposal to birucate (.3); review authorities
                                re adequate representation by Committee (.4);
                                review TMI motion to bifurcate and for order
                                shortening time (.7).
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 20 of 36


Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Archdiocese of New Orleans OCC                                                                   Invoice 126902
05067 - 00002                                                                                    November 30, 2020


                                                                                         Hours           Rate        Amount
 11/11/2020   KHB     BL        Email from J. Stang re bifurcation issues (.1); emails    0.30       700.00          $210.00
                                from D. Boldissar re bifurcations issues (.2).
 11/12/2020   JIS     BL        Call with Ken Brown, D. Boldissar regarding motion        0.70       700.00          $490.00
                                to change committee composition.
 11/12/2020   KHB     BL        Emails from J. Elrod and A. George re discovery           6.70       700.00      $4,690.00
                                issues (.3); confer with D. Boldissar and S. Bryant re
                                scheduling conference on TMI motion for new
                                committee and bifurcation issues (.4); emails with D.
                                Boldissar and S. Bryant re same (.2); review briefing
                                on bifurcation and authorities in preparation and to
                                contest TMI's incorrect representation that adequate
                                representation is a purely legal issue (.6); attend
                                scheduling conference (.6); consider necessary
                                discovery upon bifurcation and review TMI motion
                                re same (1.6); review and respond to emails from D.
                                Boldissar re same (.3); call with J. Stang, D.
                                Boldissar and S. Bryant re narrowing discovery and
                                whether to agree to bifurcation and strategy for
                                opposition to TMI motion (.7); review authorities re
                                standard for court to determine adequate
                                representation (2.0).
 11/12/2020   JAM     BL        Review draft letter re: Archdiocese compliance with       0.20       700.00          $140.00
                                reporting obligations (0.2).
 11/13/2020   JIS     BL        Call Ken Brown re status of the litigation on motion      0.60       700.00          $420.00
                                to reconsider committee composition.
 11/13/2020   KHB     BL        Emails with TMI counsel re discovery issues (.2);         6.40       700.00      $4,480.00
                                emails with D. Boldissar and S. Bryant re same (.2);
                                confer with D. Boldissar re same (.1); attend
                                scheduling conference with court (.4); emails with S.
                                Bryant and D. Boldissar re same (.2); email with J.
                                Stang re results of scheduling conference (.2);
                                telephone call with S. Bryant and D. Boldissar re
                                opposition brief and litigation strategy (.3);
                                telephone call with J. Stang re opposition to TMI
                                motion (.6); emails with Linda Cantor re responses
                                to TMI discovery requests (.4); work on opposition
                                to TMI motion and analyze authorities re same (3.8).
 11/13/2020   LFC     BL        Review document requests re: TMI litigation and           0.40       700.00          $280.00
                                confer with IT
 11/13/2020   LFC     BL        Review e-mail correspondence                              0.50       700.00          $350.00
 11/16/2020   GNB     BL        (TMI contested matter) Email with Linda F. Cantor         0.10       700.00           $70.00
                                and Chuck Curts regarding documents for review.
 11/16/2020   JIS     BL        Review discovery emails re motion for                     0.10       700.00           $70.00
                                re-composition of committee.
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 21 of 36


Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Archdiocese of New Orleans OCC                                                                 Invoice 126902
05067 - 00002                                                                                  November 30, 2020


                                                                                       Hours           Rate        Amount
 11/16/2020   KHB     BL        Work on opposition to motion to appoint new             2.80       700.00      $1,960.00
                                committee (2.3); emails from D. Boldissar and J.
                                Elrod re discovery issues (.3) Corridor emails from
                                Trustee's counsel and Corridor re funding settlement
                                (.2).
 11/16/2020   LFC     BL        Review documents for Indenture Trustee discovery        0.30       700.00          $210.00
 11/16/2020   LFC     BL        TC with Dirk Wegman, Mark Mintz and John                0.50       700.00          $350.00
                                Morris regarding discovery requests (.4) and
                                follow-up call with John Morris (.1 )
 11/16/2020   LFC     BL        Review section 1112 motion                              0.30       700.00          $210.00
 11/16/2020   JAM     BL        Meet and confer call with L. Cantor, M. Mintz re:       0.50       700.00          $350.00
                                UCC document requests (0.4); telephone conference
                                with L. Cantor re: call with Mintz on document
                                requests (0.1).
 11/17/2020   GNB     BL        (TMI contested matter) Multiple telephone               0.30       700.00          $210.00
                                conferences with Chuck Curts regarding email
                                review.
 11/17/2020   KHB     BL        Work on opposition to motion to appoint new             2.00       700.00      $1,400.00
                                committee (1.5); confer with Paul Shields and D.
                                Boldissar re evidence in opposition to motion (.2);
                                emails from S. Bryant; J. Elrod and D. Boldissar re
                                deposition scheduling and discovery responses (.3).
 11/17/2020   LFC     BL        Review files and e-mails re: abuse lawsuits             0.30       700.00          $210.00
 11/18/2020   GNB     BL        (TMI contested matter) Review PSZJ emails               1.90       700.00      $1,330.00
                                potentially responsive to TMI's document requests.
 11/18/2020   GNB     BL        (TMI contested matter) Email with Kenneth H.            0.10       700.00           $70.00
                                Brown regarding review of PSZJ emails potentially
                                responsive to TMI's document requests; Email C.
                                Davin Boldissar regarding same.
 11/18/2020   KHB     BL        Review discovery responses to TMI (.4); call with       2.10       700.00      $1,470.00
                                Darin Boldisssar (DB) and Steve Bryant (SB) ) re
                                discovery responses and depositions (.7); review
                                email to TMI counsel re deposition scheduling and
                                emails to SB re same (.2); email from Amanda
                                George re scheduling order (.1); emails with Linda
                                Cantor re opposition to TMI motion (.3); emails with
                                Linda Cantor and Gillian Brown re responses to
                                TMI's discovery requests (.2); emails from John
                                Elrod re discovery issues (.2).
 11/18/2020   LFC     BL        Review files and emails regarding discovery request     0.40       700.00          $280.00
                                (.3) and email memos with Ken Brown and Gillian
                                Brown regarding same (.1)
 11/19/2020   GNB     BL        (TMI contested matter) Finalize PSZJ                    0.20       700.00          $140.00
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 22 of 36


Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Archdiocese of New Orleans OCC                                                                 Invoice 126902
05067 - 00002                                                                                  November 30, 2020


                                                                                       Hours           Rate        Amount
                                non-privileged documents responsive to TMI's
                                document requests.
 11/19/2020   GNB     BL        (TMI contested matter) Email with C. Davin              0.10       700.00           $70.00
                                Boldissar and Ashley Lohr regarding reduction of
                                non-privileged documents in PSZJ's possession,
                                custody, and control that are responsive to TMI's
                                document requests.
 11/19/2020   GNB     BL        (TMI contested matter) Email with C. Davin              0.10       700.00           $70.00
                                Boldissar regarding TMI's requests for admissions.
 11/19/2020   JIS     BL        Call D. Boldissar and R. Kuebel regarding discovery     0.50       700.00          $350.00
                                related to TMI motion.
 11/19/2020   KHB     BL        Emails with Davin Boldissar and S. Bryant re            1.80       700.00      $1,260.00
                                document production (.4); Review scheduling order
                                and emails from UST, TMI and S. Bryant re same
                                and re proposed revisions (.4); emails from J. Elrod
                                and S. Bryant re deposition scheduling (.2); work on
                                opposition brief to TMI motion (.8).
 11/20/2020   LFC     BL        Review discovery responses                              0.20       700.00          $140.00
 11/20/2020   LFC     BL        Review TMI pleadings and correspondence                 0.40       700.00          $280.00
                                regarding representation matters, and review files
                                regarding same
 11/22/2020   KHB     BL        Emails from Davin Boldissar and S. Bryant re            1.10       700.00          $770.00
                                discovery and document production (.2); review
                                correspondence from M. Mintz re fee issues and
                                related emails from D. Boldissar (.3); emails to S.
                                Bryant re opposition to TMI motion (.2); emails with
                                D. Boldissar and S. Bryant re deposition schedule
                                and coverage and strategy (.4).
 11/23/2020   JIS     BL        Call Ken Brown regarding discovery issues related       0.30       700.00          $210.00
                                to TMI.
 11/23/2020   JIS     BL        Review TMI discovery responses.                         0.70       700.00          $490.00
 11/23/2020   KHB     BL        Telephone calls with J. Stang re Committee              1.90       700.00      $1,330.00
                                depositions and deposition prep (.3); emails with D.
                                Boldissar and S. Bryant re TMI discovery responses
                                and document production (.3); call with D. Boldissar
                                and S. Bryant re deposition scheduling and issues
                                (.5); call with M. Mintz, J. Elrod, D. Boldissar and
                                S. Bryant re depositions scheduling and discovery
                                issues (.6); emails with D. Boldissar re same (.2).
 11/24/2020   KHB     BL        Review emails from/to J. Elrod re discovery issues      4.10       700.00      $2,870.00
                                and deposition scheduling (.6); review emails
                                from/to M. Mintz re discovery and confidentiality
                                issues (.5); review and revise emails from S. Bryant
                                re discovery and confidentiality issues (.5); emails
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 23 of 36


Pachulski Stang Ziehl & Jones LLP                                                                Page:    11
Archdiocese of New Orleans OCC                                                                   Invoice 126902
05067 - 00002                                                                                    November 30, 2020


                                                                                         Hours           Rate        Amount
                                with S. Bryant re call with SCC (.2); emails from D.
                                Boldissar re discovery issues (.4); call with SCC re
                                depositions of committee members and TMI motion
                                (1.4); prepare for depositions (.5).
 11/29/2020   KHB     BL        Review TMI Motion for new Committee; Rule 9019            5.50       700.00      $3,850.00
                                motion and motion to dismiss re deposition prep
                                (3.3); confer with D. Boldissar and S. Bryant re
                                deposition prep and strategy for opposing TMI
                                motion (1.4); emails with DB and SB re depositions
                                of Committee members (.5); emails from M. Mintz
                                and J. Elrod re discovery issues (.3).
 11/29/2020   KHB     BL        Pepare for deposition of Kevin Debrovo.                   2.50       700.00      $1,750.00
 11/30/2020   JIS     BL        Call Ken Brown re deposition issues for TMI               0.20       700.00          $140.00
                                deposition.
 11/30/2020   KHB     BL        Emails from S. Bryant and D. Boldissar , J. Elrod re     10.80       700.00      $7,560.00
                                alterations to deposition schedule (.4); work on
                                email to M. Mintz re privilege issues (.3); emails
                                from committee members re deposition scheduling
                                (.3); prepared for deposition of Kevin Debrovo (6.4).
                                conf. with D. Boldissar re deposition prep (.3); conf.
                                with J. Stang re deposition prep (.2); call with
                                committee members re deposition prep (1.5);
                                telephone call with D. Boldissar re discovery issues
                                (.2); review final letter to M. Mintz re privilege
                                issues (.2); call with individual committee members,
                                D. Boldissar and Rick Kuebel re deposition prep of
                                committee members (1.0).
 11/30/2020   LFC     BL        Review e-mails and notes regarding TMI                    0.30       700.00          $210.00
                                depositions
 11/30/2020   LFC     BL        Review TMI committee member deposition issues             1.30       700.00          $910.00

                                                                                         96.20                  $67,340.00

  Case Administration [B110]
 11/02/2020   NPL     CA        Review debtor docket regarding pending matters,           0.20       425.00           $85.00
                                dates and deadline.
 11/06/2020   NPL     CA        Review Debtor's docket, recently filed notices and        0.60       425.00          $255.00
                                motions.
 11/06/2020   NPL     CA        Update critical date memorandum.                          0.50       425.00          $212.50
 11/17/2020   LFC     CA        TC with Mark Mintz regarding pending case matters         0.30       700.00          $210.00
                                including publication program, notices, professional
                                fee claims and cash management issues
 11/17/2020   LFC     CA        Prepare correspondence regarding fee statements           0.30       700.00          $210.00
                                and publication program
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 24 of 36


Pachulski Stang Ziehl & Jones LLP                                                                Page:    12
Archdiocese of New Orleans OCC                                                                   Invoice 126902
05067 - 00002                                                                                    November 30, 2020


                                                                                         Hours           Rate        Amount
 11/19/2020   NPL     CA        Review and update critical date memorandum.               0.40       425.00          $170.00
 11/21/2020   LFC     CA        Review financial data and E-mail memos regarding          0.40       700.00          $280.00
                                outstanding information requests and redactions of
                                monthly financial filings
 11/24/2020   LFC     CA        Draft memo summarizing case proceedings                   1.50       700.00      $1,050.00
 11/25/2020   LFC     CA        TC's with Davin Boldissar regarding fee                   0.40       700.00          $280.00
                                applications, monthly fee statements and pending
                                TMI matters (.1), (.3)
 11/25/2020   NPL     CA        Update critical date memorandum.                          0.50       425.00          $212.50

                                                                                          5.10                   $2,965.00

  Claims Admin/Objections[B310]
 11/02/2020   LFC     CO        Review revised ad print and bar date notices and          0.30       700.00          $210.00
                                confer with Shannon Wheatman
 11/04/2020   LFC     CO        Review draft bar date ads and e-mail memos                0.20       700.00          $140.00
                                regarding same
 11/17/2020   LFC     CO        Draft e-mail memos regarding bar date publication         0.40       700.00          $280.00
                                programs with debtor's counsel and PR firm
 11/18/2020   JIS     CO        Call Linda Cantor regarding discovery issues and          0.40       700.00          $280.00
                                claims bar date issues.
 11/18/2020   LFC     CO        Review bar date ad matters and e-mail memos with          0.40       700.00          $280.00
                                debtor's counsel and Kinsella media regarding same
 11/18/2020   LFC     CO        TC with Jim Stang re discovery and bar date issues        0.40       700.00          $280.00
 11/19/2020   LFC     CO        Review bar date advertising matters                       0.30       700.00          $210.00
 11/30/2020   LFC     CO        Review and revise notices of bar date and e-mail          0.80       700.00          $560.00
                                memos to Dr. Wheatman

                                                                                          3.20                   $2,240.00

  Compensation Prof. [B160]
 11/03/2020   JMF     CP        Review PSZJ August monthly statement.                     0.50       700.00          $350.00
 11/12/2020   WLR     CP        Review correspondence from Linda Cantor re first          0.30       700.00          $210.00
                                interim fee application (.1); and reply re needed case
                                background documents and information
 11/16/2020   LFC     CP        Review invoices and prepare materials for fee             0.60       700.00          $420.00
                                applications
 11/16/2020   JMF     CP        Review PSZJ fee statements and emails to L. Cantor        0.30       700.00          $210.00
                                re same.
 11/16/2020   NPL     CP        Email communications with L. Cantor and W.                0.30       425.00          $127.50
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 25 of 36


Pachulski Stang Ziehl & Jones LLP                                                                Page:    13
Archdiocese of New Orleans OCC                                                                   Invoice 126902
05067 - 00002                                                                                    November 30, 2020


                                                                                         Hours           Rate        Amount
                                Ramseyer regarding first interim fee application.
 11/16/2020   NPL     CP        Email communications with L. Cantor regarding             0.20       425.00           $85.00
                                professional fee calculations.
 11/17/2020   JMF     CP        Review PSZJ Sept statement and issues re interim          0.70       700.00          $490.00
                                fee app hearing (.5); emails with L Cantor re same
                                (.2).
 11/18/2020   JMF     CP        Review and edit PSZJ September statement.                 1.70       700.00      $1,190.00
 11/18/2020   NPL     CP        Email communications with accounting regarding            0.20       425.00           $85.00
                                finalized invoices and payment detail.
 11/18/2020   NPL     CP        Prepare initial draft of PSZJ first interim fee           3.20       425.00      $1,360.00
                                application.
 11/18/2020   NPL     CP        Draft email to J. O'Keefe regarding formatting            0.20       425.00           $85.00
                                revisions to PSZJ first interim fee application.
 11/19/2020   LFC     CP        Review fee statements and draft e-mail memos              0.80       700.00          $560.00
                                regarding fee applications and process
 11/19/2020   LFC     CP        Review updated invoices and application matters           0.60       700.00          $420.00
 11/19/2020   LFC     CP        Work on fee application matters                           1.40       700.00          $980.00
 11/19/2020   LFC     CP        E-mail memos to committee regarding fee                   0.40       700.00          $280.00
                                application process
 11/19/2020   WLR     CP        Review correspondence from Nancy Lockwood re              0.10       700.00           $70.00
                                first interim fee application and monthly statements
 11/19/2020   JMF     CP        Review Sept. and August statements re quarterly           1.60       700.00      $1,120.00
                                application (1.4); emails with L. Cantor re same (.2).
 11/19/2020   NPL     CP        Furher updates to PSZJ first interim fee applcation.      1.10       425.00          $467.50
 11/19/2020   NPL     CP        Email communications with L. Cantor and B.                0.20       425.00           $85.00
                                Michael regarding interim fee applications.
 11/20/2020   LFC     CP        Review invoices and forms of applications                 0.30       700.00          $210.00
 11/20/2020   NPL     CP        Email communications with accounting regarding            0.30       425.00          $127.50
                                finalized billing.
 11/20/2020   NPL     CP        Email communications with W. Ramseyer regarding           0.10       425.00           $42.50
                                PSZJ interim fee application.
 11/21/2020   LFC     CP        Review and consider fee statements                        0.50       700.00          $350.00
 11/21/2020   WLR     CP        Draft first interim fee application                       5.40       700.00      $3,780.00
 11/22/2020   LFC     CP        Review and comment re: fee application provisions,        2.60       700.00      $1,820.00
                                invoices, summary of tasks, write-offs and
                                coordination of work
 11/22/2020   WLR     CP        Draft first interim fee application                       2.80       700.00      $1,960.00
 11/22/2020   WLR     CP        Review and revise first interim fee application           4.20       700.00      $2,940.00
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 26 of 36


Pachulski Stang Ziehl & Jones LLP                                                               Page:    14
Archdiocese of New Orleans OCC                                                                  Invoice 126902
05067 - 00002                                                                                   November 30, 2020


                                                                                        Hours           Rate        Amount
 11/22/2020   WLR     CP        Correspondence to Nancy Lockwood re first interim        0.20       700.00          $140.00
                                fee application
 11/22/2020   WLR     CP        Review correspondence (4x) from Nancy Lockwood           0.20       700.00          $140.00
                                and from Linda Cantor (3x) re first interim fee
                                application, narrative, and local rules
 11/22/2020   NPL     CP        Email communications with L. Cantor and W.               0.30       425.00          $127.50
                                Ramseyer regarding PSZJ first interim fee
                                application.
 11/22/2020   NPL     CP        Attention to fee calculations for professionals,         1.80       425.00          $765.00
                                paralegals and tasks for insertion into PSZJ first
                                interim fee application.
 11/22/2020   NPL     CP        Prepare proposed order for PSZJ first interim fee        0.30       425.00          $127.50
                                application.
 11/22/2020   NPL     CP        Review, revise and update PSZJ first interim fee         3.40       425.00      $1,445.00
                                application.
 11/23/2020   JIS     CP        Call Linda Cantor regarding fee applications and         0.10       700.00           $70.00
                                review by Committee.
 11/23/2020   LFC     CP        Review fees and application for PSZJ                     0.80       700.00          $560.00
 11/23/2020   LFC     CP        Further work on fee applications                         2.40       700.00      $1,680.00
 11/23/2020   WLR     CP        Review correspondence from Nancy Lockwood re             0.20       700.00          $140.00
                                first interim fee application
 11/23/2020   WLR     CP        Review and revise first interim fee application          3.50       700.00      $2,450.00
 11/23/2020   NPL     CP        Email and telephone communications with J.               0.30       425.00          $127.50
                                O'Keefe regarding fee and expense Juris report.
 11/23/2020   NPL     CP        Review Juris fee spreadsheet for preparation of first    0.40       425.00          $170.00
                                interim fee application.
 11/23/2020   NPL     CP        Email communications with L. Cantor regarding            0.30       425.00          $127.50
                                fees and expenses associated with first interim fee
                                application.
 11/23/2020   NPL     CP        Draft email to W. Ramseyer regarding updated             0.10       425.00           $42.50
                                interim fee application.
 11/24/2020   LFC     CP        TC with Davin Boldissar regarding fee applications       0.20       700.00          $140.00
 11/24/2020   LFC     CP        TC with Paul Shields regarding interim fees              0.30       700.00          $210.00
 11/24/2020   LFC     CP        TC with Nancy Lockwood regarding first interim fee       0.30       700.00          $210.00
                                application
 11/24/2020   JMF     CP        Draft PSZJ monthly statements for September and          3.20       700.00      $2,240.00
                                August.
 11/24/2020   NPL     CP        Review, revise and update PSZJ first interim fee         3.70       425.00      $1,572.50
                                application.
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 27 of 36


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    15
Archdiocese of New Orleans OCC                                                                    Invoice 126902
05067 - 00002                                                                                     November 30, 2020


                                                                                          Hours           Rate        Amount
 11/24/2020   NPL     CP        Telephone call with accounting regarding                   0.10       425.00           $42.50
                                confirmation of outstanding fees and expenses.
 11/24/2020   NPL     CP        Email communications with accounting regarding             0.10       425.00           $42.50
                                monthly fee statements and invoices.
 11/24/2020   NPL     CP        Draft email to L. Cantor regarding updated numbers         0.20       425.00           $85.00
                                for PSZJ first interim fee application.
 11/24/2020   NPL     CP        Email communications with J. O'Keefe regarding             0.10       425.00           $42.50
                                monthly fee statements and Juris numbers.
 11/24/2020   NPL     CP        Telephone call with L. Cantor regarding monthly fee        0.10       425.00           $42.50
                                statements.
 11/24/2020   NPL     CP        Additional edits to PSZJ first interim fee application.    0.40       425.00          $170.00
 11/24/2020   NPL     CP        Fee calculations regarding payments from the               0.20       425.00           $85.00
                                Debtor.
 11/24/2020   NPL     CP        Further updates to PSZJ first interim fee application.     0.70       425.00          $297.50
 11/24/2020   NPL     CP        Additional email communications with L. Cantor             0.30       425.00          $127.50
                                regarding updates to PSZJ first interim fee
                                application.
 11/24/2020   NPL     CP        Prepare exhibits to PSZJ first interim fee                 1.40       425.00          $595.00
                                application.
 11/24/2020   NPL     CP        Email communications with PSZJ team regarding              0.20       425.00           $85.00
                                August and September fee statements.
 11/25/2020   JIS     CP        Call Linda Cantor regarding fee applications (9            0.20       700.00          $140.00
                                minutes) and review insert to fee applications (3
                                minutes).
 11/25/2020   JIS     CP        Review fee application.                                    0.30       700.00          $210.00
 11/25/2020   LFC     CP        Review invoices and fee statements, exhibits to fee        0.60       700.00          $420.00
                                applications to coordinate dollar amounts
 11/25/2020   LFC     CP        Work on revisions to fee applications and finalize         4.80       700.00      $3,360.00
                                exhibits, review summary and narrative and rework
                                draft provisions and TC with Jim Stang re same
 11/25/2020   NPL     CP        Review email communications regarding PSZJ                 0.30       425.00          $127.50
                                interim fee application.
 11/30/2020   LFC     CP        Review court notices and notice of hearing and             0.30       700.00          $210.00
                                review additional draft notice

                                                                                          62.90                  $38,392.50

  Comp. of Prof./Others
 11/17/2020   LFC     CPO       Review invoices, correspondence and complex case           0.30       700.00          $210.00
                                procedures for first interim fee requests
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 28 of 36


Pachulski Stang Ziehl & Jones LLP                                                                Page:    16
Archdiocese of New Orleans OCC                                                                   Invoice 126902
05067 - 00002                                                                                    November 30, 2020


                                                                                         Hours           Rate        Amount
 11/19/2020   LFC     CPO       TC with BRG regarding fee application matters             0.20       700.00          $140.00
 11/19/2020   NPL     CPO       Prepare draft interim fee application for Kinsella        1.80       425.00          $765.00
                                Media.
 11/19/2020   NPL     CPO       Prepare declaration of Shannon Wheatman in                0.60       425.00          $255.00
                                support of Kinsella Media's first interim fee
                                application.
 11/20/2020   NPL     CPO       Review and update Kinsella Media first interim fee        1.40       425.00          $595.00
                                application.
 11/22/2020   LFC     CPO       Draft, review and revise Kinsella Media fee               1.50       700.00      $1,050.00
                                application
 11/22/2020   LFC     CPO       Further revise Kinsella application                       0.80       700.00          $560.00
 11/23/2020   LFC     CPO       Draft, review and revise Kinsella fee applications        1.60       700.00      $1,120.00
 11/24/2020   JMF     CPO       Draft Kinsella monthly statement.                         1.30       700.00          $910.00
 11/24/2020   NPL     CPO       Update Kinsella Media's first interim fee application     0.60       425.00          $255.00
                                and prepare same for filing.

                                                                                         10.10                   $5,860.00

  General Creditors Comm. [B150]
 11/02/2020   JIS     GC        Attend ANO meeting re reorganization principles           1.10       700.00          $770.00
                                and pending motions.
 11/02/2020   LFC     GC        Committee conference call                                 1.10       700.00          $770.00
 11/03/2020   JIS     GC        Call with state court counsel regarding property          1.70       700.00      $1,190.00
                                valuation, claims review, statute of limitations
                                analysis for mediation demand, committee
                                composition motion.
 11/03/2020   LFC     GC        Committee counsel weekly call re pending matters          1.70       700.00      $1,190.00
 11/09/2020   JIS     GC        Committee meeting regarding bar date issues,              1.00       700.00          $700.00
                                pending issues re committee formation, channeling
                                injunction and plan issues.
 11/09/2020   LFC     GC        Full Committee call re pending matters                    1.00       700.00          $700.00
 11/10/2020   JIS     GC        Attend state court counsel meeting regarding              1.00       700.00          $700.00
                                committee formation meeting, ongoing abuse
                                investigation and case status, statute of limitations.
 11/10/2020   LFC     GC        Committee counsel call                                    1.00       700.00          $700.00
 11/16/2020   JIS     GC        Attend Committee meeting: motion to reconstitute          1.10       700.00          $770.00
                                committee, discovery status.
 11/16/2020   LFC     GC        Committee member conference call                          1.10       700.00          $770.00
 11/17/2020   JIS     GC        Attend State Court Counsel call regarding discovery,      1.40       700.00          $980.00
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 29 of 36


Pachulski Stang Ziehl & Jones LLP                                                            Page:    17
Archdiocese of New Orleans OCC                                                               Invoice 126902
05067 - 00002                                                                                November 30, 2020


                                                                                     Hours           Rate        Amount
                                document production requests, pending litigation.
 11/17/2020   LFC     GC        Committee counsel call                                1.40       700.00          $980.00
 11/23/2020   JIS     GC        Call with R. Kuebel regarding interim fee payments    0.40       700.00          $280.00
                                and sale of real property and listing agreement.
 11/23/2020   JIS     GC        Call committee regarding TMI motion, property         1.20       700.00          $840.00
                                sale, claims issues (partial attendance)
 11/23/2020   LFC     GC        Full Committee call                                   1.20       700.00          $840.00
 11/24/2020   JIS     GC        Call with state court counsel regarding TMI           1.50       700.00      $1,050.00
                                motions, discovery for affiliates and debtor.
 11/24/2020   LFC     GC        Committee counsel call re pending matters             1.50       700.00      $1,050.00
 11/30/2020   JIS     GC        Attend portion of committee meeting regarding TMI     0.70       700.00          $490.00
                                discovery and sale of real property.
 11/30/2020   LFC     GC        Committee member and counsel call                     1.50       700.00      $1,050.00

                                                                                     22.60                  $15,820.00
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 30 of 36


Pachulski Stang Ziehl & Jones LLP                                        Page:    18
Archdiocese of New Orleans OCC                                           Invoice 126902
05067 - 00002                                                            November 30, 2020


  TOTAL SERVICES FOR THIS MATTER:                                                    $135,207.50
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 31 of 36


Pachulski Stang Ziehl & Jones LLP                                        Page:    19
Archdiocese of New Orleans OCC                                           Invoice 126902
05067 - 00002                                                            November 30, 2020



 Expenses

 11/01/2020   LN        05067.00002 Lexis Charges for 11-01-20              33.58


 11/02/2020   FE        05067.00002 FedEx Charges for 11-02-20              23.40


 11/02/2020   LN        05067.00002 Lexis Charges for 11-02-20               9.27


 11/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 11/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 11/02/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20


 11/02/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50


 11/02/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 11/02/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 11/02/2020   RE2       SCAN/COPY ( 17 @0.10 PER PG)                         1.70


 11/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 11/02/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 11/02/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 11/02/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00


 11/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 11/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 11/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 32 of 36


Pachulski Stang Ziehl & Jones LLP                                        Page:    20
Archdiocese of New Orleans OCC                                           Invoice 126902
05067 - 00002                                                            November 30, 2020



 11/02/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00


 11/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 11/02/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40


 11/02/2020   RE2       SCAN/COPY ( 40 @0.10 PER PG)                         4.00


 11/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 11/02/2020   RE2       SCAN/COPY ( 734 @0.10 PER PG)                       73.40


 11/02/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 11/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 11/02/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80


 11/02/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 11/02/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30


 11/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60


 11/02/2020   RE2       SCAN/COPY ( 38 @0.10 PER PG)                         3.80


 11/02/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20


 11/02/2020   RE2       SCAN/COPY ( 45 @0.10 PER PG)                         4.50


 11/02/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40


 11/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10


 11/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 33 of 36


Pachulski Stang Ziehl & Jones LLP                                             Page:    21
Archdiocese of New Orleans OCC                                                Invoice 126902
05067 - 00002                                                                 November 30, 2020



 11/02/2020   RE2       SCAN/COPY ( 131 @0.10 PER PG)                            13.10


 11/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                               0.60


 11/03/2020   LN        05067.00002 Lexis Charges for 11-03-20                    8.66


 11/05/2020   LN        05067.00002 Lexis Charges for 11-05-20                    8.66


 11/09/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS       0.08


 11/10/2020   LN        05067.00002 Lexis Charges for 11-10-20                   11.20


 11/10/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                              2.60


 11/10/2020   RE2       SCAN/COPY ( 47 @0.10 PER PG)                              4.70


 11/10/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                              1.40


 11/11/2020   LN        05067.00002 Lexis Charges for 11-11-20                   22.38


 11/16/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS       0.08


 11/16/2020   LN        05067.00002 Lexis Charges for 11-16-20                   44.77


 11/18/2020   RE2       SCAN/COPY ( 53 @0.10 PER PG)                              5.30


 11/19/2020   BB        05067.00002 Bloomberg Charges for 12-03-20              136.68


 11/19/2020   LN        05067.00002 Lexis Charges for 11-19-20                   34.98


 11/24/2020   PO        Postage [E108] Postage, SF Mail Log                       2.80


 11/24/2020   RE2       SCAN/COPY ( 56 @0.10 PER PG)                              5.60


 11/24/2020   RE2       SCAN/COPY ( 38 @0.10 PER PG)                              3.80
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 34 of 36


Pachulski Stang Ziehl & Jones LLP                                          Page:    22
Archdiocese of New Orleans OCC                                             Invoice 126902
05067 - 00002                                                              November 30, 2020



 11/24/2020   RE2       SCAN/COPY ( 44 @0.10 PER PG)                           4.40


 11/24/2020   RE2       SCAN/COPY ( 104 @0.10 PER PG)                         10.40


 11/24/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                           1.10


 11/24/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                           1.00


 11/24/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                           1.10


 11/25/2020   CC        Conference Call [E105] AT&T Conference Call, LFC       2.97


 11/25/2020   RE        ( 2970 @0.20 PER PG)                                 594.00


 11/25/2020   RE        ( 2 @0.20 PER PG)                                      0.40


 11/25/2020   RE        ( 553 @0.20 PER PG)                                  110.60


 11/25/2020   RE2       SCAN/COPY ( 38 @0.10 PER PG)                           3.80


 11/25/2020   RE2       SCAN/COPY ( 45 @0.10 PER PG)                           4.50


 11/25/2020   RE2       SCAN/COPY ( 45 @0.10 PER PG)                           4.50


 11/25/2020   RE2       SCAN/COPY ( 36 @0.10 PER PG)                           3.60


 11/25/2020   RE2       SCAN/COPY ( 56 @0.10 PER PG)                           5.60


 11/25/2020   RE2       SCAN/COPY ( 57 @0.10 PER PG)                           5.70


 11/25/2020   RE2       SCAN/COPY ( 27 @0.10 PER PG)                           2.70


 11/25/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                           1.20


 11/25/2020   RE2       SCAN/COPY ( 45 @0.10 PER PG)                           4.50
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 35 of 36


Pachulski Stang Ziehl & Jones LLP                                        Page:    23
Archdiocese of New Orleans OCC                                           Invoice 126902
05067 - 00002                                                            November 30, 2020



 11/25/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                         2.80


 11/25/2020   RE2       SCAN/COPY ( 53 @0.10 PER PG)                         5.30


 11/25/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                         3.70


 11/25/2020   RE2       SCAN/COPY ( 84 @0.10 PER PG)                         8.40


 11/25/2020   RE2       SCAN/COPY ( 44 @0.10 PER PG)                         4.40


 11/25/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                         2.20


 11/25/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                         2.20


 11/25/2020   RE2       SCAN/COPY ( 56 @0.10 PER PG)                         5.60


 11/25/2020   RE2       SCAN/COPY ( 45 @0.10 PER PG)                         4.50


 11/25/2020   RE2       SCAN/COPY ( 46 @0.10 PER PG)                         4.60


 11/30/2020   PAC       Pacer - Court Research                              29.50


 11/30/2020   RS        Research [E106] Everlaw, Inv.32963                 500.00
   Total Expenses for this Matter                                     $1,810.71
   Case 20-10846 Doc 842-2 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit B Page 36 of 36


Pachulski Stang Ziehl & Jones LLP                                                         Page:    24
Archdiocese of New Orleans OCC                                                            Invoice 126902
05067 - 00002                                                                             November 30, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        11/30/2020

Total Fees                                                                                           $135,207.50

Total Expenses                                                                                          1,810.71

Total Due on Current Invoice                                                                         $137,018.21

  Outstanding Balance from prior invoices as of        11/30/2020          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed             Balance Due
 126564                  10/31/2020                 $70,277.50           $1,830.89                   $72,108.39

             Total Amount Due on Current and Prior Invoices:                                         $209,126.60
